


SEPARATION AGREEMENT
AMERICAN RESIDENTIAL PROPERTIES, INC., a Maryland corporation, (“Company”) and
LANI B. PORTER (“Executive”) enter into the following Separation Agreement
(“Agreement”). As used in this Agreement, the term “Parties” refers collectively
to the Company and Executive and the term “Party” refers individually to the
Company or Executive.
WHEREAS, the Parties entered into an Employment Agreement, effective January 1,
2013 (“the Employment Agreement”), a copy of which is attached hereto;
WHEREAS, under the Employment Agreement, Executive has served the Company as its
Senior Vice President for Operations;
WHEREAS, the Parties now desire to dissolve the employment relationship
established in the Employment Agreement;
THEREFORE, the Parties agree as follows:
1.SEPARATION BENEFITS.
a.Salary through Termination Date. The Company will continue to pay Executive
her Annual Salary through October 15, 2015 (“the Termination Date”) at the rate
in effect as of October 1, 2015. The Company will pay this Annual Salary, less
deductions and taxes, on the Company’s regularly scheduled pay days.
b.Expense Reimbursement. Provided that Executive complies with the Company’s
established reporting rules for expenses, the Company will reimburse Executive
for expenses incurred on behalf of the Company prior to the Termination Date.
c.Eligibility for Benefits through Termination Date. Through the Termination
Date, Executive will continue to be eligible for the Company’s health insurance
and other employee benefits, in accordance with the Company plans and policies
applicable to all other similarly-situated Company employees.
d.Severance Pay. In addition to the above, provided that Executive complies with
the terms and conditions of this Agreement, the Company will pay Executive the
total sum, less deductions and required tax withholdings, of five hundred and
twenty-five thousand U.S. Dollars ($525,000). The Company will make this payment
in reasonably equal installments, on its regularly scheduled pay days, between
the Effective Date of this Agreement, as defined below, and the first year
anniversary of the Effective Date.
e.COBRA Benefits. (i) Provided that Executive timely elects continuation
coverage for herself and any covered family members under the Company’s group
medical and dental plans as provided by the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”), the Company will pay the monthly COBRA
premiums for coverage for Executive and such covered family members for the
eighteen-month COBRA period beginning on

1



--------------------------------------------------------------------------------




November 1, 2015, or until the expiration of such COBRA coverage if earlier than
eighteen (18) months.
(ii) The Company will direct its contracted payroll administrator to make the
COBRA premium payments, described above, directly to the insurer or
administrator, as appropriate, as a matter of routine and to continue making
such regular premium payments until directed by the Company to stop making such
payments.
(iii) The Company will cease making these COBRA premium payments if Executive
becomes eligible for coverage under an alternative employee benefit plan.
Executive agrees to keep the Company informed of her employment status and of
any alternative employee benefit plan for which she becomes eligible during the
time that the Company is paying Executive’s COBRA premiums.
f.Tax Reporting. The Company will report all benefits and payments described
above on appropriate forms prescribed by the Internal Revenue Service or
comparable state or local taxing authorities. All such benefits and payments so
reported will be subject to all applicable income and employment tax
withholdings.
g.Indemnification Agreement. The Company will remain obligated to Executive to
indemnify Executive in accordance with the terms of that certain Indemnification
Agreement made by and between Executive and the Company and effective as of July
7, 2012 (the “Indemnification Agreement”), a copy of which is attached hereto
and incorporated herein by reference. In the event the Company is involved in
any legal proceeding involving matters about which Executive has relevant
information arising from her employment on behalf of the Company, she will make
herself available at reasonable times and upon reasonable notice for interviews
and to participate in the legal proceedings, subject to the terms of the
Indemnification Agreement.
2.RELEASE OF CLAIMS.
a.    Executive’s Release. In exchange for the benefits described above, to
which, Executive acknowledges, her claim was disputed, Executive, individually
and on behalf of her heirs and assigns, hereby waives and releases the Company
and its affiliated entities, together with their respective present and former
successors, predecessors, assigns, directors, officers, shareholders,
supervisors, employees, attorneys, agents, and representatives (hereinafter
collectively referred to as “Released Parties”), from each and every claim of
any kind arising up to the date Executive executes this Agreement.
The waiver and release apply to all claims, known or unknown, whether negligent
or intentional. The waiver and release include claims arising because of the
continued effects of any acts that occurred on or before the date Executive
executes this Agreement. Without limiting the generality of the foregoing, the
waiver and release apply to any and all matters which could have been asserted
in any state or federal judicial or administrative forum, up to the date
Executive executes this Agreement, except as provided herein. Specifically, but
not by way of limitation, the waiver and release include all claims under the
Employment Agreement and all claims under

2



--------------------------------------------------------------------------------




the following statutes (in each case as the statute(s) may have been amended)
and common law claims:
•    Title VII of the Civil Rights Act of 1964.
•    Americans with Disabilities Act of 1990 (“ADA”).
•    Employee Retirement Income Security Act of 1974 (“ERISA”).
•    The Genetic Information Nondiscrimination Act of 2008 (“GINA”).
•    Age Discrimination in Employment Act of 1967 (“ADEA”).
•    Fair Labor Standards Act (“FLSA”).
•    Family and Medical Leave Act of 1993 (“FMLA”).
•     Rehabilitation Act of 1973.
•    The Affordable Care Act (“ACA”).
•    Health Insurance Portability and Accountability Act (“HIPAA”).
•    Post-Civil War Reconstruction Acts (42 U.S.C. §§ 1981-1988).
•    The Civil False Claims Act.
•    The Arizona Civil Rights Act.
•    The Arizona Employment Protection Act.
•    The whistleblower provisions of any federal or state law, including the
Sarbanes-Oxley Act (“SOX”), the Dodd Frank Act, and the Consumer Financial
Protection Act of 2010 (“CFPA”).
•    Any claim in tort, contract, for promissory estoppel, or for violation of
the covenant of good faith and fair dealing.
•    Any claim under state or local law establishing civil rights or claims for
discrimination or retaliation, similar to Title VII, ADEA or ADA.
•    Any claim of wrongful discharge against public policy.
•    Any claim of retaliation or whistleblower discrimination arising under any
federal, state or local law.
•    Any federal, state or local law regulating health care or the
administration of health care.

b.    Representations. Executive represents that she has not filed any claim,
complaint or charge with any local, state, or federal agency or law-enforcement
body. Nothing in this Agreement prevents Executive from filing a charge or
complaint with any local, state, or federal agency or law-enforcement body;
however, Executive agrees that if any claim, complaint or charge is filed, by
Executive or any other person or entity, setting forth any of the claims waived
or released in this Agreement, Executive will not be entitled to any recovery
other than the benefits set forth in this Agreement. This Agreement does not
release any rights or claims with respect to vested employee benefits and does
not release unemployment compensation or workers’ compensation benefits.
c.    The Company’s Release. The Company, as defined above, on behalf of its
present and former successors, predecessors and assigns, hereby waives and
releases Executive from each and every claim of any kind arising up to the date
the Company executes this Agreement. The waiver and release applies to all
claims, known or unknown, whether negligent or intentional. The waiver and
release includes claims arising because of the continued effects of any acts
that occurred on or before the date the Company executes this Agreement. Without
limiting the generality of the foregoing, the waiver and release applies to any
and all matters which could have been asserted in any state or federal judicial
or administrative forum, up to the date the Company executes this Agreement,
except as provided herein. Executive agrees to cooperate freely with Company and
Company’s agents so that Company may access any aspect of its computer systems,
information systems, or telephone systems. Executive acknowledges that, as of
the Termination Date, she is not authorized to access Company’s computer
systems,

3



--------------------------------------------------------------------------------




the administrative functions of its telephone system, or its other information
systems and she agrees that she will not attempt to do so.
3.NON-DISPARAGEMENT. Executive agrees that she will not make any disparaging
comments about any of the Released Parties. The Company will direct its Chief
Executive Officer, President, Chief Financial Officer, and General Counsel not
to make any disparaging comments about Executive. The Company will discuss the
circumstances of Executive’s separation from the Company’s employment only with
Company directors, executives, and employees with a legitimate business reason
to know those circumstances and will not authorize any employee other than the
Chief Executive Officer, President, Chief Financial Officer, or General Counsel
to make any comment concerning Executive’s separation from the Company’s
employment. Executive may direct prospective employers to call any of the Chief
Executive Officer, President, Chief Financial Officer, or the General Counsel
for information concerning Executive’s separation from employment with the
Company and the Company will direct the Chief Executive Officer, President,
Chief Financial Officer, and General Counsel to comment to such prospective
employers only that Executive and the Company reached a mutually satisfactory
and amicable separation of her employment. Nothing in this Agreement prevents
Executive, the Company, or the Company’s directors, executives, officers or
employees from cooperating in any government investigation or testifying in any
hearing or legal proceeding related to either of the Parties, pursuant to a
lawfully served and enforceable subpoena or other court order. If Executive
receives such a subpoena or court order, or receives notice that such a subpoena
or court order will be served upon her, she will notify the Company’s President
or Chief Executive Officer promptly and will cooperate with the Company in
providing time for the Company to respond to, or to resist, the subpoena or
court order.
4.NON-COMPETITION AND NON-SOLICITATION.
a.    Continued Terms of the Employment Agreement. Executive acknowledges that
the Employment Agreement contains a Covenant against Competition and the Parties
agree that the Covenant against Competition is effective against Executive for
three hundred and sixty-five (365) days after her Termination Date. The Parties
agree that all the terms of section 6 of the Employment Agreement concerning the
Covenant against Competition and the terms of subsections 7.1, 7.2 and 7.3 of
the Employment Agreement, concerning the enforcement of section 6 of the
Employment Agreement, remain in effect and fully enforceable and are
incorporated by reference into this Agreement. Similarly, the Parties agree that
Executive’s agreement to protect the secrecy and confidentiality of Confidential
Company Information and her agreement not to solicit or hire any employee of the
Company and not to encourage any employee of the Company to leave the employment
or service of the Company, as set forth in section 6 of the Employment
Agreement, remain in effect and fully enforceable and are incorporated by
reference into this Agreement.
b.    Representations. (i) Executive represents that she has complied with
section 6.2(dd) of the Employment Agreement by returning all tangible products
and documents (and copies thereof) concerning the Business of the Company (as
defined in the Employment Agreement) and its affiliates, to the Company.
Executive further represents that she has retained

4



--------------------------------------------------------------------------------




no Company software or Company data obtained through the Company’s computer
systems, information systems, or telephone systems. If Executive discovers any
such software or data after the Effective Date of this Agreement, she will
return it to the Company and will permanently delete, beyond possibility of
recovery, any electronic copies or instances of the software or data.
(ii) Executive agrees that these representations are material to the Company’s
decision to enter into this Agreement with Executive.
(iii) Notwithstanding the foregoing, Executive may retain copies of records
relating to Executive’s employment, including her Employment Agreement,
documentation concerning her LTIP and other employee benefits, provided that she
continues to keep such information confidential and does not use it in
contravention of Executive’s obligations under section 4.a. of this Agreement or
section 6.2 (bb) of the Employment Agreement.
c.    Contractual Remedies. If Executive accepts employment, or otherwise acts,
in material violation of either her extended Covenant against Competition or her
other agreements in section 6.2 of the Employment Agreement, then, in addition
to any remedies available at law or in equity, the Company will have no further
obligation to make severance payments under paragraph 1(d) of this Agreement.
The Parties agree that the Company also may pursue injunctive relief for any
violation of Executive’s Covenant against Competition or her other agreements in
section 6.2 of the Employment Agreement and may pursue such injunctive relief
without the requirement of posting a bond.
5.COMPLETE AGREEMENT. Except for (a) the provisions of section 6 of the
Employment Agreement, (b) related provisions concerning the meaning of terms in
section 6 of the Employment Agreement, and (c) subsections 7.1, 7.2, and 7.3 of
the Employment Agreement concerning the enforcement of section 6 of the
Employment Agreement, all of which remain in full force and effect, this
Agreement sets forth the complete agreement between the Parties, including the
complete agreement between the Parties concerning Executive’s separation from
employment with the Company and concerning any severance, damages or other
payments due Executive or the Company upon Executive’s separation from
employment with the Company. No other covenants or representations have been
made or relied on by the Parties, and no other consideration, other than that
set forth herein, is due or owing between the Parties.
6.CANCELATION OF EQUITY COMPENSATION. Any Equity Compensation (as that term is
defined in the Employment Agreement) previously awarded to Executive, to the
extent not vested or to the extent subject to forfeiture restrictions as of
October 15, 2015, will be cancelled, and no forfeiture restrictions on Equity
Compensation will lapse as a result of Executive’s separation from employment
with the Company. The Parties acknowledge that as of October 15, 2015, the
Executive has vested 9,531 LTIP units that are non-forfeitable and are
convertible to common units and shares of the Company and that notwithstanding
anything in this Agreement to the contrary, the Executive retains all of her
rights with respect to such vested LTIP units. Other than the sums described in
this Agreement, no salary, annual bonus, cash or

5



--------------------------------------------------------------------------------




equity bonus, incentive award, equity grant, compensation, deferred
compensation, or attorney fee is due or owing to Executive in any way or in any
amount.
7.ARBITRATION. Except with respect to any claims or disputes arising from or
relating to section 6 of the Employment Agreement, any disputes arising under or
in connection with this Agreement, including any claims for discrimination,
breach of contract, defamation, or any other employment-related dispute, shall
be resolved by binding arbitration, to be held in the greater metropolitan area
of Phoenix, Arizona, in accordance with the Employment Arbitration Rules, as
amended from time to time, of the American Arbitration Association (the “AAA
Rules”). The Company and the Executive will select an arbitrator in the manner
prescribed by the AAA Rules within fifteen (15) days after demand for
arbitration is made by a Party. The arbitrator will possess substantive legal
experience in the principal issues in dispute and will be independent of the
Company and the Executive. To the extent permitted by applicable law and not
prohibited by the Company’s certificate of incorporation and bylaws, the Company
will pay the arbitrator fees and the administrative fees for the arbitration.
Each Party will be responsible for her or its own attorney fees and costs,
except that, if Executive prevails in the arbitration, as determined by the
arbitrator, the Company will reimburse Executive the reasonable expenses of the
Executive, including her reasonable legal fees, incurred in connection with
arbitration. Except as may otherwise be agreed in writing by the Parties or as
ordered by the arbitrator upon substantial justification shown, the hearing for
the dispute will be held within sixty (60) days of submission of the dispute to
arbitration. The arbitrator will render the final award within thirty (30) days
following conclusion of the hearing and any required post-hearing briefing or
other proceedings ordered by the arbitrator. The arbitrator will state the
factual and legal basis for the award. The decision of the arbitrator will be
final and binding and not subject to judicial review, except to the extent
provided by the Federal Arbitration Act. If necessary, the prevailing party may
seek to have the decision of the arbitrator enforced by a court of competent
subject matter and personal jurisdiction, but entry of such judgment will not be
required to make such award effective.
8.INFORMED AND VOLUNTARY AGREEMENT.
a.    Attorney Advice. Executive is hereby advised to consult with an attorney
before executing this Agreement and acknowledges that she has been so advised by
the Released Parties. Executive further represents that she has had the advice
of an attorney of her own choosing with regard to the terms of this Agreement
and that the Agreement has been negotiated in an arm’s length transaction.
b.    Consideration Period. This offer by the Company, represented by the terms
of this Agreement, will remain open for at least twenty-one (21) days, during
which time Executive may consider the terms of the Agreement. If the Parties
negotiate changes in the terms of this Agreement, those changes will not start a
new twenty-one-day period or cause the twenty-one-day period to reinitialize.
Executive may execute this Agreement at any time during the twenty-one-day
period. If Executive executes this Agreement before the end of the
twenty-one-day period, Executive acknowledges that her decision to do so has not
been induced by any of the Released Parties through fraud, misrepresentation, a
threat to withdraw or alter the offer prior

6



--------------------------------------------------------------------------------




to the expiration of the twenty-one-day period, or by offering different terms
if the Agreement is signed prior to the expiration of the twenty-one-day time
period.
c.    Revocation Period. For a period of seven (7) calendar days after executing
this Agreement, Executive has the right to revoke her acceptance of the terms of
this Agreement. Executive may revoke the Agreement at any time during the
seven-day period by notifying the Company’s President or Chief Executive
Officer, in writing, of Executive’s desire to revoke the Agreement. If Executive
revokes this Agreement within seven (7) calendar days of executing it, the
Agreement will be null and void and will not take effect, and the terms of the
Employment Agreement will remain effective.
d.    Effective Date. This Agreement will not become effective if Executive
exercises her right to revoke her acceptance of the terms of this Agreement
within seven (7) days of her executing the Agreement, as described above.
Assuming Executive does not revoke this Agreement within seven (7) days period
of her executing the Agreement, this Agreement will become effective for all
purposes on the eighth calendar day after Executive executes the Agreement. The
date on this eighth day is referred to herein as the “Effective Date” of this
Agreement. Executive will not receive any payment or benefit under this
Agreement, other than her Annual Salary and benefits accrued before the
Termination Date, until after the Effective Date.
e.    Knowing and Voluntary Agreement. Executive represents that she has read
this Agreement and understands each of its terms. Executive further represents
that no representations, promises, agreements, stipulations, or statements have
been made by any Released Party to induce this Agreement, beyond those contained
herein. Executive further represents that she voluntarily signs this Agreement
as her own free act, and that she is not acting under any coercion or duress.
9.SEVERABILITY. If any provision of this Agreement should be declared to be
unenforceable by any administrative agency or court of law, the remainder of the
Agreement shall remain in full force and effect, and shall be binding upon the
Parties hereto as if the invalidated provision were not part of this Agreement.
10.BINDING EFFECT. This Agreement is binding upon Executive and upon her estate,
family, heirs, administrators, executors, guardians, conservators,
representatives, successors and assigns, and upon Company, its officials,
directors, officers, agents, servants, and employees, past and present, and upon
the successors or assigns of any of them. The Company’s obligations hereunder
shall not be terminated by reason of any liquidation, dissolution, bankruptcy,
cessation of business, or similar event relating to the Company. This Agreement
shall not be terminated by any merger or consolidation or other reorganization
of the Company. In the event any such merger, consolidation or reorganization
shall be accomplished by transfer of stock or by transfer of assets or
otherwise, the provisions of this Agreement shall be binding upon and inure to
the benefit of the surviving or resulting corporation or person. The obligations
of the Company under paragraph 1 of this Agreement shall not be affected by the
death of the Executive but shall remain in full force and effect for the entire
term hereof.

7



--------------------------------------------------------------------------------




11.NO ADMISSION. Nothing in this Agreement constitutes an admission by either
Party of any wrongdoing, breach, or liability to the other Party. Neither this
Agreement nor anything contained herein will be admissible in any proceeding as
evidence of, or an admission by either Party, any liability whatsoever.
Notwithstanding the foregoing, this Agreement may be introduced into a
proceeding solely for the purposes of enforcing the terms of this Agreement.
12.HEADINGS. The headings contained in this Agreement are solely for convenience
and are not to be taken to define or to limit the provisions of this Agreement.
13.APPLICABLE LAW. Arizona law, without regard to the principles of conflicts of
law, and federal law, as applicable, will govern the interpretation of this
Agreement. Executive and the Company each consents to the exclusive venue and
jurisdiction of the state and federal courts located in Phoenix, Arizona, for
any lawsuit arising from or related to this Agreement.
14.WAIVERS AND AMENDMENTS. The Parties may amend, supersede, cancel, renew, or
extend this Agreement, and the Parties may waive terms of this Agreement, only
by a written instrument signed by the Parties, or, in the case of a waiver, by
the Party waiving compliance. No delay on the part of any Party in exercising
any right, power or privilege hereunder shall operate as a waiver thereof, nor
shall any waiver on the part of any Party of any such right, power or privilege
nor any single or partial exercise of any such right, power or privilege,
preclude any other or further exercise thereof or the exercise of any other such
right, power or privilege.
15.COUNTERPARTS. The Parties may execute this Agreement in counterparts and a
set of identical counterparts, each executed by one or more of the Parties will
constitute one entire Agreement between the Parties. Reasonably legible,
electronically scanned images of the Agreement or reasonably legible photocopies
or copies of the Agreement sent by facsimile will be as binding and enforceable
as the originals.
IN WITNESS WHEREOF, the undersigned have executed this Separation Agreement on
the dates indicated.
LANI B PORTER
AMERICAN RESIDENTIAL PROPERTIES, INC.
/s/ Lani B Porter
By /s/ Stephen G. Schmitz
Dated: October 22, 2015
Their Chief Executive Officer
 
Dated: October 23, 2015
 
 




8

